DETAILED ACTION
This office action is in response to the appeal brief filed on 3/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution Reopened
In view of the Appeal Brief filed on 3/30/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “an isolation voltage on the order of 6 kV AC”.  It is unclear what Applicant intends “on the order” to mean.   The Examiner will interpret this limitation as “an isolation voltage of exactly 6 kV AC”.
Claim 10 recites the limitation “a dV/dt tolerance on the order of 50kV/microsecond”.  It is unclear what Applicant intends “on the order” to mean.   The Examiner will interpret this limitation as “a dV/dt tolerance of exactly 50kV/microsecond”.
Claim 20 recites the limitation “an isolation voltage on the order of 6 kV AC”.  It is unclear what Applicant intends “on the order” to mean.   The Examiner will interpret this limitation as “an isolation voltage of exactly 6 kV AC”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eastwood (US 7113750) in view of Zacchio et al. (US20130254574, hereinafter Zacchio). 
	Regarding Claim 1, Eastwood discloses an apparatus (fig. 1) for communicating across an isolation barrier (130), comprising: a transformer (130, col. 3, line 39) having a first winding (primary winding on 110 side of 130), the first winding having a center tap coupled to a first local ground (see center primary tap of 130, shown to “ground”), and a second winding (secondary winding on 140 side of 130), the second winding having a center tap coupled to a second local ground (see center tap of 130, shown to “chassis ground”; a transmitter (110) coupled to the first winding; and a receiver (140), coupled to the second winding, that generates an output signal (DEMOD) based on a signal received from the transmitter (col. 2, lines 48- line 63).
	Eastwood does not disclose the first winding disposed on a first side of a printed circuit board, and the second winding disposed on a second side of the PCB, the second side opposite to the first side.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include arranging winding across sides of a board as disclosed in Zacchio to reduce circuit footprint which allows for fitting the apparatus within tight packaging constraints (Zacciho, ¶18, lines 4-5).
	Regarding Claim 2, Eastwood discloses (fig. 3) the receiver (140, interpreted to include 150 and 120) provides a status indication (Carrier signal is indication), the status indication indicating whether the receiver is operating, back to the transmitter (if carrier signal is applied, the receiver is operating, col. 3, lines 3-17).
	Regarding Claim 3, Eastwood does not discloses the receiver provides the status indication by creating a negative input resistance only when it is powered for operation.
	Zacchio discloses providing a status indication by creating a negative input resistance only when it is powered for operation (¶29, Colpitts oscillator operates via a negative input resistance when operating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include utilizing a Colpitts oscillator as disclosed in Zacchio as a design choice to provide  a flexible, low cost and high performance oscillator.
	Regarding Claim 5, Eastwood discloses (fig. 1) the transmitter (110, interpreted to include 150 and 120) comprises an oscillator (150).
	Eastwood does not disclose the oscillator is coupled to a resonant tank, and wherein the resonant tank comprises the first winding such that the oscillator is self-driven from the transformer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include utilizing a Colpitts oscillator as disclosed in Zacchio as a design choice to provide  a flexible, low cost and high performance oscillator.
Regarding Claim 6,  Eastwood discloses (fig. 1) the transmitter (110) uses a state-based technique (based on state of carrier).
Regarding claim 8, Eastwood discloses (fig. 1) a controller (150, interpreted as own element), coupled to the transmitter (via 120), that provides an input signal (Carrier) to the transmitter indicating a desired state for the output signal from the receiver (col. 3, lines 3-17).
Regarding claims 10 and 20 Eastwood does not disclose the transformer has an isolation voltage on the order of 6 kV AC and a dV/dt tolerance on the order of 50kV/microsecond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the transformer has an isolation voltage on the order of 6 kV AC and a dV/dt tolerance on the order of 50kV/microsecond, to allow for a compact structure which provides  isolation safety while withstanding required voltage changes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).  
	Regarding Claim 11, Eastwood discloses a power conversion apparatus (fig. 1) employing inductive transmission across an isolation barrier (120/130), comprising: a power converter (100) comprising: a transformer (130) having a first winding (primary winding on 110 side of 130), the first winding having a center tap coupled to a first local ground (see center primary tap of 130, shown to “ground”), and a second winding (secondary winding on 140 side of 130), the first winding having a 
	Eastwood does not disclose the first winding disposed on a first side of a printed circuit board (PCB), and a second winding disposed on a second side of the PCB, the second side opposite to the first side.
	Zacchio discloses (figs. 3, 4A, 4B) a first winding (42) disposed on a first side of a printed circuit board (45, ¶18, line 7, ¶35), and a second winding (44) disposed on a second side of the PCB (fig. 4B, ¶18, line 8, ¶35), the second side opposite to the first side (¶18, line 8, ¶35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include arranging winding across sides of a board as disclosed in Zacchio to reduce circuit footprint which allows for fitting the apparatus within tight packaging constraints (Zacciho, ¶18, lines 4-5).
	Regarding Claim 12, Eastwood discloses the receiver (140, interpreted to include 150 and 120) provides a status indication (Carrier signal, if Carrier signal is applied, the receiver is operating,).
	Eastwood does not disclose the receiver provides the status indication by creating a negative input resistance only when it is powered for operation.
	Zacchio discloses providing a status indication by creating a negative input resistance only when it is powered for operation (¶29, Colpitts oscillator creates a negative input resistance when operating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include utilizing a Colpitts oscillator as disclosed in Zacchio as a design choice to provide  a flexible, low cost and high performance oscillator.

	Zacchio discloses providing a status indication by creating a negative input resistance only when it is powered for operation (¶29, Colpitts oscillator operates via a negative input resistance when operating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include utilizing a Colpitts oscillator as disclosed in Zacchio as a design choice to provide  a flexible, low cost and high performance oscillator.
	Regarding Claim 15, Eastwood discloses (fig. 1) the transmitter (110, interpreted to include 150 and 120) comprises an oscillator (150).
	Eastwood does not disclose the oscillator is coupled to a resonant tank, and wherein the resonant tank comprises the first winding such that the oscillator is self-driven from the transformer.
	Zacchio discloses (fig. 3) the oscillator is coupled to a resonant tank (¶29, Colpitts oscillator, 64/42), and wherein the resonant tank comprises the first winding (42) such that the oscillator is self-driven from the transformer (¶26, Colpitts is self driven).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eastwood to include utilizing a Colpitts oscillator as disclosed in Zacchio as a design choice to provide  a flexible, low cost and high performance oscillator.
	Regarding Claim 16, Eastwood discloses (fig. 1) the transmitter (110) uses a state-based technique (based on state of carrier).
Regarding claim 18, Eastwood discloses (fig. 1) a controller (150, interpreted as own element), coupled to the transmitter (via 120), that provides an input signal (Carrier) to the transmitter indicating a desired state for the output signal from the receiver (col. 3, lines 3-17).
Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eastwood in view of Zacchio further in view of Vinciarelli (US20030142513).
	Regarding Claims 7 and 17, Zacchio does not disclose the oscillator has a Q factor below 20.
	Vinciarelli discloses the oscillator has a Q factor below 20 (¶202).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zacchio to include a designed Q factor as disclosed in Vinciarelli to support higher conversion efficiencies.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eastwood in view of Zacchio further in view of Martin Jr (US5109326).
	Regarding Claim 9 and 19, Zacchio does not disclose the first winding and the second winding are each single-loop windings.
	Martin Jr discloses the first winding and the second winding are each single-loop windings (col. 3, lines 33-34).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zacchio to include single turn windings as disclosed in Martin Jr to provide an isolation transformer of high efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/KYLE J MOODY/
Primary Examiner, Art Unit 2838